Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/19/2020 has been entered.  Claims 6, 8-10, 12, 15, 17-19 and 21-25 are amended.  Claims 1-5 were previously canceled.  Claims 28-32 are new.  Claims 6-32 are pending in the application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-32 and 6-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, respectively, of copending Application No. 16/710,754 in view of Margalit et al. (hereinafter Margalit), US 2012/0159450 A1.

Regarding Claims 28-32 and 6-24, in the table below, the left side contain claims 28-32 and 6-24 in the instant application while the right side contains portions of claims 1-24, respectively, of the copending application, and the differences between the claims are bolded in the table below:
15/784,064 (Instant Application)
16/710,754 (Copending Application)
(Claim 28) An electronic product testing system, comprising: 

a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide product testing instruction for testing whether a specific feature of the product fails or not; and 

a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking; 

wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium, the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction.
(Claim 1) An electronic product testing system, comprising:  

a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide a product testing instruction; and 


a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking; 

wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium, the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction; and 

wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product.

(Claim 2) The product testing system of claim 1, wherein the tracking device is configured to track both the cursor movement and the selection of the item.
(Claim 30) The product testing system of claim 29, further comprising a graphic generator configured to generate a graphic representing the tracked cursor movement.
(Claim 3) The product testing system of claim 2, further comprising a graphic generator configured to generate a graphic representing the tracked movement.
(Claim 31) The product testing system of claim 30, wherein the graphic comprises a line traversing a plurality of cursor positions.
(Claim 4) The product testing system of claim 3, wherein the graphic comprises a line traversing a plurality of cursor positions.
(Claim 32) The product testing system of claim 31, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item.
(Claim 5) The product testing system of claim 4, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item.
(Claim 6) The product testing system of claim 28, wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions are retrievable from the database for presentation over the digital image.
(Claim 6) The product testing system of claim 1, wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions is retrievable from the database for presentation over the digital image.
(Claim 7) The product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester.
(Claim 7) The product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester.
(Claim 8) The product testing system of claim 28, wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.
(Claim 8) The product testing system of claim 1, wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.
of a tester with the digital image.
(Claim 9) The product testing system of claim 1, further comprising a video generator configured to generate a video of the tracked interaction.
(Claim 10) The product testing system of claim 28, wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.
(Claim 10) The product testing system of claim 1, wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.
(Claim 11) The product testing system of claim 10, wherein the non-transitory medium is configured to store an answer of the question in a test result file.
(Claim 11) The product testing system of claim 10, wherein the non-transitory medium is configured to store an answer of the question in a test result file.
(Claim 12) The product testing system of claim 28, wherein the product testing instruction comprises first instruction to perform a first task for testing the product.
(Claim 12) The product testing system of claim 1, wherein the product testing instruction comprises first instruction to perform a first task for testing the product.
(Claim 13) The product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product.
(Claim 13) The product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product.
(Claim 14) The product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task, and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task.
(Claim 14) The product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task, and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task.
(Claim 15) The product testing system of claim 28, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product.
(Claim 15) The product testing system of claim 1, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product.
(Claim 16) The product testing system of claim 15, wherein the testing monitoring module is configured to determine a percentage of the product testing 
time wasted in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing.

(Claim 17) The product testing system of claim 1, further comprising a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image.
(Claim 18) The product testing system of claim 28, wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product, and also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.
(Claim 18) The product testing system of claim 1, wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product, and also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.
(Claim 19) The product testing system of claim  28, further comprising a test result retriever configured to obtain a first testing result for the product.
(Claim 19) The product testing system of claim 1, further comprising a test result retriever configured to obtain a first testing result for the product.
(Claim 20) The product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product.
(Claim 20) The product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product.
(Claim 21) The product testing system of claim 28, wherein the product testing data comprises an interaction image indicating a tracked interaction of a tester with the digital image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.
(Claim 21) The product testing system of claim 1, wherein the product testing data comprises an interaction image indicating a[[the]] tracked interaction, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.
(Claim 22) The product testing system of claim 28, wherein the product comprises a web page, a web site, a computer 


(Claim 23) The product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a hand-held device.
(Claim 24) The product testing system of claim 28, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen.
(Claim 24) The product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen.


Regarding independent claim 28, in the same field of endeavor, Margalit teaches a field to provide product testing instruction for testing whether a specific feature of the product fails or not ([0019] to display the subtitle bar 102 (includes a field) within the user interface 106 (wherein the testing interface), the workstation 108 includes a subtitle manager 110 coordinating the display of  the subtitle bar 102 with actions performed by a tester on the application under test 104…in other examples, the subtitle manager 110 receives commands from a tester to display test instructions (to provide product testing instructions) within the subtitle bar 102, [0027] each test script includes one or more test instructions that describe how a respective application under test 104 is to be tested (for testing).  Each such test instruction include pass conditions…fail conditions (whether a specific feature of the product fails or not)).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a field to provide product testing instruction for testing whether a specific feature of the product fails or not as suggested by Margalit.  Doing so would be desirable to improve the efficiency of software application testers by displaying test instructions within a subtitle bar 

Regarding dependent claim 9, in the same field of endeavor, Margalit teaches a tracked interaction of a tester with the digital image ([0019] to display the subtitle bar 102 within the user interface 106, the workstation 108 includes a subtitle manager 110 coordinating the display of  the subtitle bar 102 with actions performed by a tester on the application under test 104, [0043] the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected (tracked interaction) by a tester (of a tester).  The example feedback processor 120 determines that the selected link is associated with a currently displayed test instruction that directs the tester to select the link; thus - the selected link is displayed with the currently displayed test instruction on the displayed application under test user interface (wherein the displayed application under test user interface equates to with the digital image)).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a tracked interaction of a tester with the digital image as suggested by Margalit.  Doing so would be desirable to improve the efficiency of software application testers by displaying test instructions within a subtitle bar superimposed over a relatively small portion of the application under test (Margalit [0013]).
This is a provisional nonstatutory double patenting rejection.

Claim Objections
s 28 and 9 are objected to because of the following informalities:  
Claim 28 in the preamble “An electronic product testing system” should be --A product testing system-- as all the other dependent claims of claim 28 recite “the product testing system of claim 28”.
Claim 9, line 2, in the claim limitations “a video of an tracked interaction” should be --a video of a tracked interaction--.  
Claim 25, line 1, in the claim limitations “wherein the feature” should be --wherein a feature-- as otherwise there is insufficient antecedent basis for the claim limitation.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 28-30, 6-11, 14-21 and 23-24 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 28, claim limitations “a testing device configured to generate and to provide a digital image that includes a feature of a product being tested” and “a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing 
“a testing device” coupled with functional language “generate and to provide a digital image that includes a feature of a product being tested”
“a tracking device” coupled with functional language “tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking…also…to output the product testing data for storage”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
A testing device was found described in [0135]-[0138] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0020] and [0063].
A tracking device was found described in [0135]-[0138] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0070].
Regarding claim 29, claim limitations “the tracking device is configured to track both the cursor movement and the selection of the item” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic 
“the tracking device” coupled with functional language “track both the cursor movement and the selection of the item”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
The tracking device was found described in [0135]-[0138] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0070].
	Regarding claim 30, claim limitations “a graphic generator configured to generate a graphic representing the tracked cursor movement” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a graphic generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“A graphic generator” coupled with functional language “generate a graphic representing the tracked cursor movement”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A graphic generator was found described in [0135]-[0138] implemented by a device that may be a processor, a computer, a server, a database, etc. and behavior was found at [0071].
Regarding claim 6, claim limitations “a database configured to store a file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a database” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a database” coupled with functional language “store a file”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a database was found described in [0076] to be implemented by a non-transitory medium that may be any memory or storage device and behavior was found at [0076].
Regarding claim 7, claim limitations “the database configured to store the cursor positions” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the database” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the database” coupled with functional language “store the cursor positions”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a database was found described in [0076] to be implemented by a non-transitory medium that may be any memory or storage device and behavior was found at [0076].
Regarding claim 8, claim limitations “the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the text, or any combination 
“the tracking device” coupled with functional language “track a selection of the tab, a selection of the button, a selection of the text, or any combination of the foregoing”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
The tracking device was found described in [0135]-[0138] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0124].
	Regarding claim 9, claim limitations “a video generator configured to generate a video of an tracked interaction of a tester with the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a video generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“A video generator” coupled with functional language “generate a video of an tracked interaction of a tester with the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A video generator was found 
Regarding claim 10, claim limitations “the testing device is further configured to present a question” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “present a question”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0012].
Regarding claim 11, claim limitations “the non-transitory medium is configured to store an answer of the question in a test result file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the non-transitory medium” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the non-transitory medium” coupled with functional language “store an answer of the question in a test result file”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the non-transitory medium was 
Regarding claim 14, claim limitations “the non-transitory medium is configured to store an answer of the question in a test result file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the non-transitory medium” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the non-transitory medium” coupled with functional language “store an answer of the question in a test result file”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the non-transitory medium was found described in [0076] to be implemented by any memory or storage device and behavior was found at [0066].
Regarding claim 15, claim limitations “a testing monitoring module configured to monitor a progress of a product testing for the product” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a testing monitoring module” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a testing monitoring module” coupled with functional language “monitor a progress of a product testing for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or 
Regarding claim 16, claim limitations “the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing monitoring module” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing monitoring module” coupled with functional language “determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the testing monitoring module was found described in [0135] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0095].
	Regarding claim 17, claim limitation “a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders “a monitoring module” coupled with 
	“a monitoring module” coupled with functional language “detect an occurrence of an event due to an interaction of a product tester with the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A monitoring module and its explicit behavior was not found and therefore will be interpreted with the broadest reasonable interpretation.
Regarding claim 18, claim limitations “the testing device is configured to provide the digital image and the product testing instructions” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image and the product testing instructions”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0020].
	Regarding claim 19, claim limitations “a test result retriever configured to obtain a first testing result for the product” have been interpreted under 35 U.S.C. 112(f) or 
	“a test result retriever” coupled with functional language “obtain a first testing result for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A test result retrieval module was found described in [0135] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0022], and [0087]-[0089].
	Regarding claim 20, claim limitations “the test result retriever is also configured to obtain a second testing result for the product” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the test result retriever” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the test result retriever” coupled with functional language “obtain a second testing result for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test result retrieval module was found described in [0135] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0022], and [0087]-[0089].
Regarding claim 21, claim limitations “a report generator configured to generate a report” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a report generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a report generator” coupled with functional language “generate a report”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a report generator implementation and its explicit behavior was not found and therefore will be interpreted with the broadest reasonable interpretation.
Regarding claim 23, claim limitations “the testing device is configured to provide the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0025].
Regarding claim 24, claim limitations “the testing device is configured to provide the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0026].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28, 12-17 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margalit et al. (hereinafter Margalit), US 2012/0159450 A1.

Regarding independent claim 28, Margalit teaches an electronic product testing system ([0016] FIG. 1 system 100 with application under test 104), comprising: a testing device ([0018] workstation 108 of FIG. 1) configured to generate and to provide a testing interface for presenting a digital image of a product being tested ([0017] FIG. 1 the application under test 104 (a product being tested) is displayed on the display monitor of the workstation within a user interface 106 (wherein the displayed screen on the monitor of the application under test 104 equates to a digital image of), [0019] to display the subtitle bar 102 within the user interface 106 (a testing interface for), the workstation 108 includes a subtitle manager 110 , wherein the testing interface includes a field to provide product testing instruction for testing whether a specific feature of the product fails or not ([0019] to display the subtitle bar 102 (includes a field) within the user interface 106 (wherein the testing interface), the workstation 108 includes a subtitle manager 110 coordinating the display of  the subtitle bar 102 with actions performed by a tester on the application under test 104…in other examples, the subtitle manager 110 receives commands from a tester to display test instructions (to provide product testing instructions) within the subtitle bar 102, [0027] each test script includes one or more test instructions that describe how a respective application under test 104 is to be tested (for testing).  Each such test instruction include pass conditions…fail conditions (whether a specific feature of the product fails or not)); and a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking ([0041] the feedback processor 120 (a tracking device) also processes test feedback information received from the application under test 104, [0043] the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines (configured for tracking) that the selected link (a cursor movement with respect to the digital image and/or a selection of an item) is associated with a currently displayed (in the digital image) test instruction that directs the tester to select the link.  Because the tester correctly performed the test instruction, the feedback processor 120 records (and ; wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium ([0043]The feedback processor 120 (wherein the tracking device) then stores (is also configured to output for storage) the test script, including the test results (the product testing data), to the test script database 124 (in a non-transitory medium)), the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction ([0027] each test script includes one or more test instructions that describe how a respective application under test 104 is to be tested, [0043] The feedback processor 120 then stores (that is configured to store) the test script, e.g. including the one or more testing instructions (and the product testing instruction), including the test results (the product testing data in association with the digital image), to the test script database 124 (the non-transitory medium having a database structure)).  

Regarding dependent claim 12, Margalit teaches the product testing system of claim 28, wherein the product testing instruction comprises first instruction to perform a first task for testing the product ([0043] a currently displayed test instruction (wherein the product testing instruction comprises first instruction) that directs the tester to select a certain link of the application under test 104 (to perform a first task for testing the product)).  

the product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product ([0043] Because the tester correctly performed the test instruction, the feedback processor 120 records that the test was performed and determines a next test instruction to be performed (wherein the product testing instruction comprises second instruction to perform a second task) upon the successful completion of the current test instruction for the application under test 104 (for testing the product)).  

Regarding dependent claim 14, Margalit teaches the product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task ([0041] The feedback processor 102 also processes test feedback information received from…the application under test 104.  Test feedback information may include indications that a test instruction was performed, indications that a test instruction passed or failed, and results of a test instruction…feedback processor 120 creates or updates a test results log within the corresponding test script.  The feedback processor 120 may also link the results to the associated test instruction within the test script, [0043] For example, the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines that the selected link is associated with a currently displayed test instruction that directs the tester to select the link…the feedback processor 120 records e.g. in a corresponding test script that the test instruction was performed and determines a next test instruction in a sequence to be performed upon , and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task ([0041] The feedback processor 102 also processes test feedback information received from…the application under test 104.  Test feedback information may include indications that a test instruction was performed, indications that a test instruction passed or failed, and results of a test instruction…feedback processor 120 creates or updates a test results log within the corresponding test script.  The feedback processor 120 may also link the results to the associated test instruction within the test script, [0043] For example, the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines that the selected link is associated with a currently displayed test instruction that directs the tester to select the link…the feedback processor 120 records e.g. in a corresponding test script that the test instruction was performed and determines a next test instruction in a sequence to be performed upon the successful completion of the current test instruction; thus – the feedback processor 120 (and wherein the tracking device) determines (is also configured to) a next test instruction in a sequence to be performed by the tester and will necessarily update the test results log (wherein updating the test result log equates to generate) with the feedback information associated the additional results (additional product testing data) of the next test instruction (the second task) and .  

Regarding dependent claim 15, Margalit teaches the product testing system of claim 28, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product ([0042] feedback processor 120 (further comprising a testing monitoring module) also monitors (configured to monitor) and/or receives feedback from the application under test 104 (the product).  The feedback may include, for example, an indication that a tester has performed an action directed by a test step (a progress of a product testing for)).

Regarding dependent claim 16, Margalit teaches the product testing system of claim 15, wherein the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing ([0042] feedback processor 120 also monitors and/or receives feedback from the application under test 104.  The feedback includes an indication that a tester has performed an action directed by a test step, [0043] the feedback processor records that the test instruction was performed and determines a next test instruction.  The next test instruction may be a next instruction in a sequence to be performed upon the successful completion of the current test instruction; thus – the feedback processor 120 determines (wherein the testing monitoring module is configured to determine) the next instruction in a sequence of test steps upon successful completion of the current test step in the sequence (a number of .  

Regarding 17, Margalit teaches the product testing system of claim 28, further comprising a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image ([0016] FIG. 1 The application under test 104 can be any type of software application including web pages, [0017] the application under test 104 is displayed within a user interface 106, [0042] feedback processor 120 monitors and receives feedback from the application under test 104.  The feedback may include an indication that a tester has performed an action directed by a test step.  If the feedback processor 120 detects that a result of a test did not match a passing condition, the feedback processor logs test results based on information received from the application under test 104 and the user interface 106, [0043] feedback processor 120 determines that a certain link selected by a tester is associated with a currently displayed test instruction that directs the tester to select the certain link of the application under test 104; thus – the feedback processor 120 (further comprising a monitoring module) detects (configured to detect) whether or not test passes a passing condition (an occurrence of an event) wherein the test is of a tester performing an action, such as for a tester (of a product tester) to select a displayed linked (due to an interaction) within a web page that is the application under test displayed within the user interface (with the digital image)).  

 the product testing system of claim 28, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application ([0016] The application under test 104 can be (wherein the product comprises) any type of software and/or firmware application (or a processor application) including, for example, computer games (a computer application, a mobile device application), webpages (a web page, a web site)).  

Regarding dependent claim 23, Margalit teaches the product testing system of claim 28, wherein the testing device is configured to provide the digital image for display on a hand-held device ([0017] FIG. 1 the application under test 104 is displayed within a user interface 106 that enables a user of a workstation 108 with a display monitor to view and interact with the application under test 104 (wherein the user interface view on the display monitor of the application under test 104 equates to provide the digital image for display), [0018] workstation 108 (wherein the testing device) may be implemented (is configured) by any type of computing device including a personal computer, a laptop, a smartphone (on a hand-held device), etc.).  

Regarding dependent claim 24, Margalit teaches the product testing system of claim 28, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen ([0017] FIG. 1 the application under test 104 is displayed within a user interface 106 that enables a user of a workstation 108 with a display monitor to view and interact with the application under .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 29-32 and 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Holland et al. (hereinafter Holland), US 2017/0139723 A1.

Regarding dependent claim 29, Margalit teaches wherein the tracking device is configured to track the selection of the item ([0041] the feedback processor 120 (wherein the tracking device) also processes test feedback information received from the application under test 104, [0043] the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  
	Margalit does not expressly teach wherein the tracking device is configured to track both the cursor movement and the selection of the item.
	However, Holland teaches wherein tracking device is configured to track both cursor movement and selection ([0028] data recording module 102 (wherein the tracking device) records data (is configured to track) associated with actions made by the user in the GUI environment 104 as user executes one or more operations…Actions that may be made by the user include the user moving a cursor (both cursor movement) within GUI environment 104 and input events executed by the user, e.g. actions made by the user with the position indicator at a selected position in the GUI environment (and selection)).
Because Margalit and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein tracking device is configured to track both cursor movement and selection as suggested by Holland into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor records actions made by the user in the GUI environment as user executes one or more operations including the user moving a cursor and actions made at a selected position in the GUI environment, as suggested by Holland, wherein the GUI environment is applied to the application under test displaying a link that the user wherein the tracking device is configured to track both the cursor movement and the selection of the item.  This modification would have been motivated by the desire to address the need for systems and methods to track or record a user’s actual horizontal interaction path within a website or other interactive software to understand the user’s behavior (Holland [0007]).

Regarding dependent claim 30, Margalit, in view of Holland, teach the product testing system of claim 29, further comprising a graphic generator configured to generate a graphic representing the tracked cursor movement (see Holland [0037] data recording module 102 (further comprising a graphic generator) generates graphical representation 110 (configured to generate a graphic) after retrieving recorded data from database 108, [0040] graphical representation 110 includes map 112...includes input events 204 and movement lines 202...show the user’s sequential usage path e.g. indicator movement (representing the tracked cursor movement)).  

Regarding dependent claim 31, Margalit, in view of Holland, teach the product testing system of claim 30, wherein the graphic comprises a line traversing a plurality of cursor positions (see Holland [0040] graphical representation 110 includes (wherein the graphic comprises) map 112...includes input events 204 and movement lines 202...show the user’s sequential usage path e.g. indicator movement…Movement lines 202 are shown as straight lines between sequential input events 204 in FIG. 3…e.g. how the user moved the indicator cursor from one input event to the next input event…in some embodiments…data for exact movement of the .
  
Regarding dependent claim 32, Margalit, in view of Holland, teach the product testing system of claim 31, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item (see Holland [0029] indicator 200 may be a cursor arrow that identifies a position within GUI environment 104, [0040] graphical representation 110 includes map 112...includes input events 204 and movement lines 202, [0042-0043] different symbols are used to describe different input events 204…depicted in maps 112, shown in FIG. 3.  FIG. 4 depicts a representation of embodiments of different symbols for different input events 204...input events 204B are click events; wherein FIG. 3 shows graphical representation 110 (wherein the graphic) shows click event symbol 204B (further comprises a selection identifier) at various positions of click event (identifying a position of) of cursor indicator 200 within GUI environment 204 and the combination of Margalit and Holland taught that the GUI environment is applied to the application under test wherein a user is directed to select a displayed link (the selection of the item)).   

Regarding dependent claim 6, Margalit teaches the product testing system of claim 28, wherein the non-transitory medium comprises a database configured to store a file having the product testing data ([0041] feedback processor 120 creates or updates a test results log within the corresponding test script…In this manner, a tester may access a test script to view test results, [0043] The feedback processor 120 .
Margalit does not expressly teach a database configured to store a plurality of cursor positions as data, wherein the cursor positions are retrievable from the database for presentation over the digital image.  
	However, Holland teaches a database configured to store a plurality of cursor positions as data ([0032] data recording module 102, shown in FIG. 1, records movement of indicator 200…sequentially as the movement…occurs, [0033] Recording indicator movements…sequentially may include…recording movement of indicator e.g. cursor between input events driven by a mouse e.g. recording user controlled movement of indicator between mouse clicks, [0036] the data recorded by data recording module 102 e.g. the usage data associated with actions made by the user in GUI environment 104 is provided to database 108; thus – data recording module 102 provides database 108 (a database) with the recording (configured to store) of sequential movements of cursor as usage data (a plurality of cursor positions as data) associated with actions made by the user in the GUI environment), wherein the cursor positions are retrievable from the database for presentation over digital image ([0037] In some embodiments, data recording module 102 generates graphical representation 110 after retrieving recorded data from database 108, [0038] FIG. 3 graphical representation 110 may be overlayed or displayed on top of GUI environment 104 such that the graphical representation displays the recorded data in the same context as the data that was recorded in the context of GUI environment 104 associated with software .
Because Margalit and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a database configured to store a plurality of cursor positions as data, wherein the cursor positions are retrievable from the database for presentation over the digital image as suggested by Holland into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s test script database that includes the test results is further modified to be provided with data recorded of cursor movement made by the user in the GUI environment and further to retrieve the recorded data and generate a graphical representation showing movement lines of cursor indicator movement displayed on top of the GUI environment displayed, as suggested by Holland, wherein the GUI environment is the application under test displayed user interface as taught by Margalit to teach wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions are retrievable from the database for presentation over the digital image.  This modification would have been motivated by the desire to address the need for systems and methods to track or record a user’s actual horizontal interaction path within a website or other interactive software to understand the user’s behavior (Holland [0007]).

Regarding dependent claim 7, Margalit, in view of Holland, teach the product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester (see Holland [0028] data recording module 102 records data associated with actions made by users in GUI Environment 104…Actions include the user moving a cursor or other position indicator within GUI environment 104, [0036] the data recorded by data recording module 102 e.g. the usage data associated with actions made by the user in GUI environment 104 is provided to database 108, [0037] data recording module 102 generates graphical representation 100 after retrieving recorded data from database 108.  Graphical representation 110 may provide a representation of the recorded data for a usage session for a user, [0040] graphical representation 110 includes map 112 that charts usage of software application 106 over time as recorded in one or more usage sessions by data recording module 102.  Movement lines 202 show user’s sequential indicator movement.  In some embodiments data for exact movement of the indicator may be recorded and used to generate movement lines 202, [0051] data recording module 102 retrieves data in response to a user login with the identity of the user.  After data recording module 102 retrieves data from database 108, the data recording module may generate map 112 to generate graphical representation 110, [0056] data recording .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Howett et al. (hereinafter Howett), US 2015/0205450 A1.

Regarding dependent claim 8, Margalit teaches all the elements of claim 28.
Margalit does not expressly teach wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.  
	However, Howett teaches wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing ([0128] In this example, the tracked application user interface element (wherein the item) is the Select button, and ; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing ([0129] second information structure 410 is used to configure a user device to track the occurrence of click events involving the button having the substituted text, “Ok”.  It is noted that one use of the first and second information structure is for testing…the second information structure can be used to configure the device (wherein the second information structure configuring the device equates to and wherein the tracking device is configured) to track each application user click on (to track a selection of) the button labeled “Ok” (a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing) and to transmit information to a monitoring system).
Because Margalit and Howett address the same issue of tracking selection of user interface items for testing, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing as suggested by Howett into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor that processes test feedback information received from the application under test is further modified to track each application user click on a button as a tracked   This modification would have been motivated by the desire to allow for AB testing to ascertain user reaction to runtime changes to user interface elements of an application user interface (Howett [0062]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Guttman et al. (hereinafter Guttman), US 2011/01961676 A1.

Regarding dependent 9, Margalit teaches all the elements of claim 28.
Margalit does not expressly teach a video generator configured to generate a video of an tracked interaction of a tester with the digital image.  
However, Guttman teaches a video generator configured to generate a video of an tracked interaction of a tester with digital image ([0061] the interactivity testing code 204 is configured to take a screenshot of the browser and/or to record a video of the browser as multiple user inputs are applied to multiple browser Document Object Model elements specified in the cross-browser structure.  Some embodiments insert marker frames in a video of the browser, thereby synchronizing a video clip with local events such as an application of user input to a Document Object Model element, [0067] In some embodiments, the recorder browser, the player browser, and the interactivity testing code all reside on the same device; thus – the interactivity testing code executing on the device of the browser (wherein the interactivity testing code executing on the device of the browser equates to a video generator) is configured to record a .
Because Margalit and Guttman address the same issue of obtaining user interactions of a displayed user interface under test, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a video generator configured to generate a video of an tracked interaction of a tester with digital image as suggested by Guttman into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor that processes test feedback information received from the application under test is further modified with the capability to record a video of the browser of an application of user input to an element displayed in the browser, as suggested by Guttman, wherein the displayed element is a certain link that a tester is instructed select on the displayed on the screen of the user interface containing the application under test, as taught by Margalit, to teach further comprising a video generator configured to generate a video of an tracked interaction of a tester with the digital image.  This modification would have been motivated by the desire to provide solutions for testing cross-browser interactivity to ensure that web pages will function similarly in a wide variety of browsers (Guttman [0019]).

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Mestres et al. (hereinafter Mestres), US 2012/0131476 A1.

Regarding dependent claim 10, Margalit teaches all the elements of claim 28.
Margalit does not expressly teach wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.  
However, Mestres teaches wherein testing device ([0034] after presenting the thus created tasks to participants 120 through virtual moderator module running on virtual moderator server 230 (wherein testing device)) is further configured to present a question after a task has been performed in accordance with product testing instruction ([0042] the target web site under test will be verified whether it includes a proprietary tracking code.  In an embodiment, the tracking code is a UserZoom JavaScript code that pop-ups a series of tasks to the participants, [0043] a task is described to participants (product testing instruction) and virtual moderator module 230 determines whether or not participants have completed all tasks successfully.  If all tasks are completed successfully (after a task has been performed in accordance with), virtual moderator module 230 will prompt (is further configured to present) a success questionnaire (a question) to participants).
Because Margalit and Mestres address the same issue of prompting user on a computing device with instructions for performing a test task and determining the results, accordingly, it would have been obvious to one of one of ordinary skill in the art wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.  This modification would have been motivated by the desire to address the need to provide a low cost, quick and reliable way of gathering usability data using the Internet (Mestres [0005]).
  
Regarding dependent claim 11, Margalit, in view of Mestres teach the product testing system of claim 10, wherein the non-transitory medium (see Margalit [0043] The feedback processor 120 then stores the test script, including the test results, to the test script database 124 (wherein the non-transitory medium)) is configured to store an answer of the question in a test result file (see Mestres [0044] once the card sorting exercises are completed, participants are prompted with a questionnaire for feedback…and the qualified results will be stored in the behavioral database 270 (wherein the qualified results stored in the behavioral database suggests is configured to store an answer of the question in a test result file); the combination of Margalit and Mestres taught test results are stored in the test script database per Margalit [0043]).  

the product testing system of claim 28, wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product ([0017] FIG. 1 the application under test 104 is displayed on the display monitor of the workstation (wherein the testing device is configured to provide) within a user interface 106 (wherein the displayed screen on the monitor of the application under test 104 equates to the digital image), [0019] to display the subtitle bar 102 within the user interface 106, the workstation 108 includes a subtitle manager 110 coordinating the display of the subtitle bar 102 with actions performed by a tester (for allowing a first entity to perform) on the application under test 104 (product testing on the product) as displayed test instructions (and the product testing instructions) within the subtitle bar 102).
Margalit does not expressly teach testing device also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.  
	However, Mestres teaches testing device also configured for allowing a second entity to perform testing ([0039] FIG. 2 virtual moderator server 230…may need to know whether a participant has successfully completed a task…present another task to the participant, [0043] The progress of each participant in performing the task is monitored by a virtual study moderator…at step 344, responses associated with the task are collected and verified against the task quality control rules…a number of participants may be screened out for non complying with the task quality control rules…virtual moderator module determines whether or not participants have completed all tasks .
Because Margalit and Mestres address the same issue of prompting user on a computing device with instructions for performing a test task and determining the results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a testing device also configured for allowing a second entity to perform testing as suggested by Mestres into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s workstation displaying testing instructions within displayed subtitles is further modified with the capability to present a success questionnaire upon successful completion of tasks, as suggested by Mestres, to teach wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.  This modification would have been motivated by the desire to address the need to provide a low cost, quick and reliable way of gathering usability data using the Internet (Mestres [0005]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Larsen et al. (hereinafter Larsen), US 8,856,748 B1.


 	Margalit does not expressly teach further comprising a test result retriever configured to obtain a first testing result for the product.  
	However, Larsen teaches a test result retriever configured to obtain a first testing result for product (30:20-33 FIG. 20 illustrates user interface 2000 (further comprising a test result retriever) for reviewing test run results (configured to obtain) for a mobile application testing platform.  Interface 2000 may include grid view 2004 that include screenshots for each mobile computer (wherein the grid view 2004 screenshot test run results equates to a first testing result) a mobile application (for product) was tested on).
Because Margalit and Larsen address the same issue of application testing and testing results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a test result retriever configured to obtain a first testing result for product as suggested by Mathews into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s workstation testing interface is further modified to present a grid view of screenshots of results of the application tested, as suggested by Larsen, to teach further comprising a test result retriever configured to obtain a first testing result for the product.  This modification would have been motivated by the desire to address the difficulties associated with providing sufficient quality assurance with user interface tools that integrate into mobile application developer tools and workflow (Larsen [0005]).

the product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product (30:20-35 FIG. 20 illustrates user interface 2000 for reviewing test run results (configured to obtain) for a mobile application testing platform.  In at least one of the various embodiments, interface 2000 may include sidebar pane 2002 that may be arranged to…test results.  The screenshot for each mobile computer may correspond to the test step that may be selected in sidebar 2002; thus – user interface 2000 (wherein the test result retriever) for reviewing test run results for a mobile application testing platform also arrange (is also configured to obtain) test results in sidebar pane 2002 (a second testing result) that correspond to screenshot of mobile application (for the product) tested on).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Larsen and further in view of Holland.

Regarding dependent claim 21, Margalit teaches all the elements of claim 28.
Margalit does not expressly teach wherein the product testing data comprises an interaction image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  
However, Larsen teaches wherein product testing data comprises an interaction image (30:20-33 FIG. 20 illustrates user interface 2000 for reviewing test run results for a mobile application testing platform.  Interface 2000 may include grid view 2004 that  (4:30-37 During the test run at least one screenshot on each determined mobile computer may be generated based on at least one performed portion of the at least one test script, wherein the at least one screenshot may be stored on the server computer for use in reports…the server computer (and wherein product testing system further comprises a report generator) may generated a displayable report (configured to generate a report) that may include screenshot and a result for each executed portion of the at least one test script, 31:42-58 FIG. 22 screenshot 2206 correspond to test step ”App Launched” (having the interaction image)).
Because Margalit and Larsen address the same issue of application testing and testing results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein product testing data comprises an interaction image, and wherein product testing system further comprises a report generator configured to generate a wherein the product testing data comprises an interaction image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  This modification would have been motivated by the desire to address the difficulties associated with providing sufficient quality assurance with user interface tools that integrate into mobile application developer tools and workflow (Larsen [0005]).
Margalit and Larsen do not expressly teach an interaction image indicating a tracked interaction of a tester with the digital image.
However, Holland teaches an interaction image indicating a tracked interaction of a tester with digital image ([0033] In some embodiments, recording indicator movement and input events includes recording images from display associated with GUI environment (wherein display associated with GUI environment equates to with digital image) as data in addition to recording indicator movement and input events as the user (indicating a tracked interaction of a tester) moves through the workflow associated with software application.  Images from display may be screen screenshots or screen captures.  For example, screen snapshots (and interaction image) from display may be recorded when input event occur).
Because Margalit, in view of Larsen, and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, wherein the product testing data comprises an interaction image indicating a tracked interaction of a tester with the digital image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  This modification would have been motivated by the desire to address the need for systems and methods to track or record a user’s actual horizontal interaction path within a website or other interactive software to understand the user’s behavior and without the need for an API integrated with the software application (Holland [0007], [0033]).

Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit, as applied in the rejection of Claim 28, in view of Karis et al. (hereinafter Karis), US 7,849,447 B1.

Regarding dependent claim 25, Margalit teaches all the elements of claim 28.
wherein the feature of the product comprises a design feature, and wherein product testing instruction indicates one or more tasks to test the design feature of the product.
However, Karis teaches wherein feature of product comprises a design feature (4:16-19 As seen in FIG. 2B test navigation window 210 may be configured to provide the user with instructions regarding steps to take or functionality to test in the web page (wherein functionality to test in the web page suggest wherein the feature of product comprises a design feature) displayed in test subject window 220), and wherein product testing instruction indicates one or more tasks to test the design feature of the product (4:16-19 As seen in FIG. 2B test navigation window 210 may be configured to provide the user with instructions (and wherein product testing instructions) regarding steps to take (indicates one or more tasks) or functionality to test (to test the design feature) in the web page (of the product) displayed in test subject window 220).  
	Because Margalit and Karis address the same issue of a user interface displaying testing instructions to a tester to test a web page, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein feature of product comprises a design feature, and wherein product testing instruction indicates one or more tasks to test the design feature of the product as suggested by Karis into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s workstation displaying testing instructions within a user interface testing a web page is further modified with the capability to provide user with instructions to test functionalities in the web page, as suggested by Karis, to teach wherein the feature of the product comprises a design feature, and wherein product testing instruction indicates one or more tasks to test the design feature of the product.  This modification would have been motivated by the desire to address the need for a web application testing and evaluation tool that uses information recorded and/or generated by the web site itself by providing a way of systematically, in a structured, organized manner, identifying all or even most of the quality issues, including certain significant quality and/or usability issues, which are likely to present themselves to users (Karis 1:57-63).	

Regarding dependent claim 27, Margalit, in view of Karis, teach the product testing system of claim 25, wherein the product testing instruction with which the product testing data is stored in association (see Margalit [0027] each test script includes one or more test instructions that describe how a respective application under test 104 is to be tested, [0043] The feedback processor 120 then stores (is stored) the test script, e.g. including the one or more testing instructions (wherein the product testing instruction), including (in association) the test results (with which the product testing data), to the test script database 124), comprises instruction instructing a tester to perform a task using the design feature of the product (see Karis 4:16-19 As seen in FIG. 2B test navigation window 210 may be configured to provide the user with instructions (comprises instruction instructing a tester) regarding steps to take or functionality to test (to perform a task using the design feature) in the web page (of the product) displayed in test subject window 220).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Karis, as applied in the rejection of Claim 25, and further in view of Holland.

Regarding dependent claim 26, Margalit, in view of Karis, teach the product testing system of claim 25, wherein the tracking device is configured for tracking the one or more tasks executed (see Margalit [0042] feedback processor 120 (wherein the tracking device) monitors and receives feedback from the application under test 104 (is configured for tracking).  The feedback may include an indication that a tester has performed an action directed by a test step (the one or more tasks executed)) to test the design feature of the product (see Karis 7:16-19 As seen in FIG. 2B test navigation window 210 may be configured to provide the user with instructions regarding steps to take or functionality to test (to test the design feature) in the web page (of the product) displayed in test subject window 220).
Margalit and Karis do not expressly teach wherein the tracking device is configured for tracking the cursor movement while the one or more tasks are being executed.
However, Holland teaches wherein tracking device is configured for tracking cursor movement while one or more tasks are being executed ([0028] data recording module 102 (wherein tracking device) records data associated (is configured for tracking) with actions made by the user in GUI environment as the user executes one or more operations (while one or more tasks are being executed) associated with software 
Because Margalit, in view of Karis, and Holland address the same issue of tracking user operations on a user interface of a software application being monitored, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein tracking device is configured for tracking cursor movement while one or more tasks are being executed as suggested by Holland into Margalit and Karis’ testing system, with a reasonable expectation of success, such that Margalit’s feedback processor is further modified with the capability to record user moving a cursor as the user executes one or more operations associated with software application, as suggested by Holland, wherein the associated operations are the steps instructed to the user regarding functionality to test in the web page, as taught by Karis, to teach wherein the tracking device is configured for tracking the cursor movement while the one or more tasks are being executed to test the design feature of the product.  This modification would have been motivated by the desire to address the need for systems and methods to track or record a user’s actual horizontal interaction path within a website or other interactive software to understand the user’s behavior (Holland [0007]).

Response to Arguments
Applicant’s arguments filed 11/19/2020 on pages 7-10 traversing the rejections for claims 6-27 made under 35 U.S.C. 103 have been fully considered but they moot in view of a new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Paula et al., US 10,649,634 B2 (May 12, 2020) (2:47-67 recording device records a display screen and/or a user using UI…a video of a plurality of interactions of the user with the UI is captured by the recording device).
                                                                                                                             

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143